On January 14, 1925, this appellant presented an application for habeas corpus to the Honorable Joel R. Bond, Judge of the trial court, who granted same, and on January 17th, following, heard the cause. The statement of facts which we find in the record shows that the entries on the trial docket of the court below were introduced, showing that appellant was tried in causes 8462-8463, and in each case was convicted. Copies of the judgments and sentences in each case also appear and as far as we can determine, are regular, the sentence in the latter case being made cumulative of that in the former. We have no brief on file, and are unable to perceive the object of this writ. Appellant was remanded by the court to the custody of the sheriff. The remanding judgment will be affirmed.
Affirmed.